IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELLEN KLEINER, et al. : CIVIL ACTION
Vv. : NO. 19-1700

RITE AID CORPORATION, e¢ al.

ORDER
AND NOW, this 11 day of June 2019, upon considering Plaintiffs’ Motion to remand
(ECF Doc. No. 4), Defendants’ Opposition (ECF Doc. No. 10), Plaintiffs’ Reply (ECF Doc. No.
11), and for reasons in the accompanying Memorandum, it is ORDERED Plaintiffs’ Motion (ECF
Doc. No. 4) is GRANTED and the Clerk of Court shall forthwith remand this case to the

Prothonotary of the Court of Common Pleas of Philadelphia County.

 

KEARNEY/J.
